TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 8, 2014



                                      NO. 03-13-00566-CR


                                   Michael Bailey, Appellant

                                                 v.

                                  The State of Texas, Appellee




           APPEAL FROM COUNTY COURT OF LAMPASAS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order rendered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.